El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
La parte apelada presentó una moción pidiendo la deses-timación del recurso interpuesto en este caso porque no obs-tante haberse radicado la transcripción de los autos en la se-cretaría de este tribunal desde el 26 de octubre de 1931, a la fecha de la moción- — enero 23, 1932 — no se había presen-tado el alegato, que debió radicarse dentro del término de diez días o de su prórroga que no fué aquí solicitada.
La vista de la moción se fijó para el 8 de febrero actual y el propio día la parte apelante presentó una moción que dice:
“Gomo contestación a la moción de la parte demandante-apelada para que se desestime el recurso de apelación en este caso radicamos en el día de hoy el alegato y suplicamos a este Honorable Tribunal Supremo dé por admitido el mismo, pues se trata de una apelación meritoria tal como podrá verse de las cuestiones planteadas en dicho alegato. ’ ’
El artículo 60 del Reglamento de este tribunal expresa:
“Si el apelante dejare de cumplir cualquiera de los deberes o requisitos que las leyes o estas reglas le impongan, el Tribunal puede desestimar de oficio la apelación en cualquier día o a moción de la parte apelada, previa notificación al apelante.”
Es evidente que la parte apelante dejó de cumplir el pre-cepto reglamentario que fija el término de diez días para la presentación del alegato (artículo ’ 42 del Reglamento) y siendo ello así puede desestimarse el recurso como lo solicita la parte apelada.
*151Por los términos de la moción de la parte apelante pre-sentada en el mismo día señalado para la vista de la moción de desestimación, parece que descansa en el artículo 58 del Reglamento de este tribunal. Dicbo artículo no se refiere a la radicación de alegatos sino a la de los autos, pero su re-gla lia sido en verdad extendida a casos de alegatos. Aun así, su aplicación sería ineficaz en este' caso, porque lo que constituye una contestación suficiente a la moción de deses-timación, es que los autos o el alegato aunque fuera de tér-mino estén ya presentados a la fecha de la notificación de la moción, y aquí la presentación se hizo quince días después de la notificación.
Sólo resta examinar si debemos o no ejercitar nuestra discreción en pro de la parte apelante, ya que nuestra regla dice “puede” y no “debe”.
Estaríamos en mejores condiciones para ello si dicha parte hubiera explicado el porqué de su abandono. El no explicarlo sería por sí solo bastante para no investigar más y desestimar el recurso. El único argumento que aduce en su favor es la bondad de su causa en su fondo. El alegato en verdad no sólo es extenso sino que parece contener un es-tudio serio de las cuestiones envueltas, la importancia de al-gunas de las cuales puede apreciarse a primera vista.
Aunque con algunas dudas de si vamos demasiado lejos y sin que deba invocarse esta resolución como un precedente inflexible, sino como basada únicamente en las circunstan-cias concurrentes, e inspirados en el deseo de que los casos siempre que ello sea posible se resuelvan en el fondo por sus propios méritos, nos inclinamos a resolver y resolveremos no haber lugar a la desestimación.